DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/26/2021 has been considered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150330614; “Lee” hereinafter) in view of Rothkopf et al (US 20130010405; “Rothkopf” hereinafter).
Regarding claim 1, Lee (figs 1-5D) discloses a foldable display device, comprising: a foldable display module including a first non-folding portion (a first folding portion of the display 100 lies on one side of a folding portion 100a, figs 5A-5D), a second non-folding portion (a second folding portion of the display 100 lies on other side of the folding portion 100a, figs 5A-5D), and a folding portion (100a) disposed between the first non-folding portion and the second non- folding portion (figs 5A-5D); a first 
Lee does not explicitly disclose in an out-folded mode when the folding portion is folded such that a non- display surface of the first non-folding portion and a non-display surface of the second non- folding portion face each other, the first rotatable plate is perpendicular to the first plate.
Rothkopf (figs. 1, 4) teaches a foldable display device that in an out-folded mode, when a folding portion (a portion of display 14 that lies above the hinge assembly, fig. 1) is folded such that a non-display surface of the first non-folding portion and a non-display surface of the second non-folding portion face each other (the lower portion or non-display surface of the display 14 that lies on both side of the hinge assembly face each other, fig. 4), the first rotatable plate (26) is perpendicular to the first plate (12A or 12B) (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable display device of Lee such that the device out folded and the rotating plate is perpendicular to the first plate as 
Regarding claim 2, Lee in view of Rothkopf discloses in an un-folded mode in which the folding portion is not folded, the first rotatable plate is parallel to the first plate (rotatable plate 212 is parallel to the first plate 211, Lee, fig. 5A; and also rotatable plate 26 is parallel to the first plate 12A, Rothkopf, fig. 2). 
Regarding claim 3, Lee in view of Rothkopf (relied on Lee, figs 1-5D) discloses wherein, in the un-folded mode, the first rotatable plate (212) supports the folding portion (100a) (fig. 5A). 
Regarding claim 6, Lee in view of Rothkopf (relied on Rothkopf, 1, 4) discloses in the out-folded mode (fig. 4), the first rotatable plate (12A or 12B, fig. 4) does not support a substantial portion of the folding portion (26 does not directly support the folding portion of the display panel 14, fig. 4).
Regarding claim 11, Lee in view of Rothkopf discloses wherein the foldable display module is foldable in the out-folded mode when the folding portion is folded around a first folding axis (fig. 4, Rothkopf), and in an inwardly folded mode when the folding portion is folded around a second folding axis such that a display surface of the 
Regarding claim 12, Lee in view of Rothkopf (relied on Rothkopf, figs. 1-4) discloses wherein a radius of curvature of the folding portion in the inwardly folded mode (fig. 3) is less than a radius of curvature of the folding portion in the out-folded mode (fig. 4).
Regarding claim 13, Lee in view of Rothkopf (relied on Rothkopf, fig. 4) discloses wherein the shortest distance from the first folding axis to the first non-folding portion is substantially the same as the shortest distance from the first folding axis to the second non-folding portion (the shortest distance from the first folding axis of the hinge to the first non-folding portion is same as the shortest distance from the first folding axis to the second non-folding portion).
Regarding claim 14, Lee in view of Rothkopf discloses the foldable display as claimed in claim 11.
 Lee in view of Rothkopf does not explicitly disclose wherein the shortest distance from the second folding axis to the first non-folding portion is greater than the shortest distance from the second folding axis to the second non-folding portion.
It would have been an obvious matter of design choice to relocate the rotatable plate such that the shortest distance from the second folding axis to the first non-folding portion is greater than the shortest distance from the second folding axis to the second non-folding portion, since applicant has not disclosed that such arrangement solves any stated problem or is for any particular purpose. In re Japikse, 86 USPQ 70 (CCPA .

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Rothkopf as applied to claim 1, and in further view of  Van Dijket al (US 20130021762; “Van” hereinafter).
Regarding claim 7, Lee in view of Rothkopf discloses wherein the first support the foldable device as claimed in claim 1.
Lee in view of Rothkopf does not explicitly disclose in an inwardly folded mode when the folding portion is folded such that a display surface of the first non-folding portion and a display surface of the second non-folding portion face each other, the first rotatable plate parallel to the first plate. 
Van (figs. 9a-9f) discloses a foldable display device, wherein in an inwardly folded mode (fig. 9f) when a folding portion is folded such that a display surface of the first non-folding portion and a display surface of the second non-folding portion face each other, the first rotatable plate (34 or 35) parallel to the first plate (11 or 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable display device of Lee in view of Rothkopf such that the device in folded mode and the rotating plate is parallel to the first plate as taught Van because the rotating plate support the folding portion of the display panel.

Regarding claim 9, Lee in view of Rothkopf and Van (relied on Van, figs 9a-9f) discloses wherein the folding portion includes a first region adjacent to the first non-folding portion (first portion or region of the display 10 that lies in the boundary of slot portions 11a and the non-folding portion of the display 10) and a second region (10a) adjacent to the second non-folding portion, and, in the inwardly folded mode, the first region is not folded (first portion or region of the display 10 that lies in the boundary of slot portions 11a and the non-folding portion of the display 10 is not folded) and the second region (10a) is folded (fig. 9f).
Regarding claim 10, Lee in view of Rothkopf and Van discloses the foldable display as claimed in claim 9.
 Lee in view of Van does not explicitly disclose in the inwardly folded mode, the first rotatable plate supports the first region of the folding portion.
It would have been an obvious matter of design choice to relocate the rotatable plate such that the first rotatable plate supports the first region of the folding portion, since applicant has not disclosed that such arrangement solves any stated problem or is for any particular purpose. In re Japikse, 86 USPQ 70 (CCPA 1950). The modification supports the first region of the non-folding portion of the display panel in inward folding mode.


s 15-21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Rothkopf as applied to claim 1, and in further view of  Ai et al (US 20200166974; “Ai” hereinafter).
Regarding claim 15, Lee in view of Rothkopf discloses the foldable display device as claimed in claim 1.
Lee in view of Rothkopf does not disclose a foldable display device that includes a third member (left flap 12F) is coupled to the first support member (left half of the housing 12) through a gear portion (80L) (fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Rothkopf to incorporate a gear between the first support member and a third member as taught by Ai because such modification help to maintains desired angle between the first plate and the third member and provide better support to the folding portion of the display.
Regarding claim 16, Lee in view of Rothkopf discloses the foldable display device as claimed in claim 1.
Lee in view of Rothkopf does not disclose a foldable display device that includes a fourth member (right flap 12F) is coupled to the second support member (right half of the housing 12) through a gear portion (80R) (fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Rothkopf to incorporate a gear between the second support member and a fourth member as taught by Ai because such modification help to maintains desired angle 
Regarding claim 17, Lee in view of Rothkopf and Ai (relied on Ai, figs. 20-21) discloses wherein, in an un-folded mode when the folding portion is not folded, the third member (left flap 12F) is parallel to the first support member (left half of the housing 12), and the fourth member (right flap 12F) is parallel to the second support member (right half of the housing 12). 
Regarding claim 18, Lee in view of Rothkopf and Ai (relied on Ai, figs. 20-21) discloses wherein, in the un-folded mode (figs. 20-21), the third member (left flap 12F) and the fourth member (right flap 12F) support the folding portion (12F on both sides of the hinge assembly support the folding portion of the display panel 14). 
Regarding claim 19, Lee in view of Rothkopf and Ai (relied on Rothkopf) discloses in the out-folded mode (fig. 11) the third member (28B) is not parallel to a first support member (12B), and a fourth member (28A) is not parallel to a second support member (12A).
Regarding claim 20, Lee in view of Rothkopf and Ai discloses the foldable display as claimed in claim 19.
Lee in view of Rothkopf and Ai does not explicitly discloses wherein, in the out-folded mode, the third member is perpendicular to the first support member, and the fourth member is perpendicular to the second support member.
It would have been an obvious matter of design choice to change the size or orientation of the third and the fourth members such that the rotatable plate such that in the out-folded mode, the third member is perpendicular to the first support member, and 
Regarding claim 21, Lee in view of Rothkopf and Ai (relied on Rothkopf, fig. 11) discloses wherein, in the out-folded mode, the third member (28B) and the fourth member (28A) do not substantially support the folding portion (the third member 28B and the fourth member 28A do not directly support the folding portion of the display panel 14, fig. 11).
Regarding claim 25, Lee in view of Rothkopf and Ai discloses wherein the foldable display module is foldable in the out-folded mode when the folding portion is folded around a first folding axis (fig. 4, Rothkopf), and in an inwardly folded mode when the folding portion is folded around a second folding axis such that a display surface of the first non-folding portion and a display surface of the second non-folding portion face each other (see fig. 5D of Lee or fig. 3 of Rothkopf).
Regarding claim 26, Lee in view of Rothkopf and Ai (relied on Rothkopf, fig. 4) discloses wherein the shortest distance from the first folding axis to the first non-folding portion is substantially the same as the shortest distance from the first folding axis to the second non-folding portion (the shortest distance from the first folding axis of the hinge to the first non-folding portion is same as the shortest distance from the first folding axis to the second non-folding portion).
Regarding claim 27, Lee in view of Rothkopf and Ai(relied on Lee, figs 5A-5D) discloses wherein the shortest distance from the second folding axis (axis of rotation of 
Regarding claim 28, Lee in view of Rothkopf and Ai (relied on Ai, figs. 20-21) discloses wherein the first rotatable plate (left flap 12F) connected to the first support member (left half of the housing 12) through a first gear portion (80L), and the fourth member comprises a second rotatable plate (right flap 12F) connected to the second support member (right half of the housing 12) through a second gear portion (80R).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rothkopf and Ai as applied to claim 16 and in further view of Van.
Regarding claim 22, Lee in view of Rothkopf and Ai discloses the foldable display as claimed in claim 16.
Lee in view of Rothkopf and Ai does not disclose wherein, in an inwardly folded mode when the folding portion is folded such that a display surface of the first non-folding portion and a display surface of the second non-folding portion face each other, the third member is parallel to the first support member, and the fourth member is parallel to the second support member.
Van (figs. 9a-9f) discloses a foldable display device, wherein in an inwardly folded mode (fig. 9f) when a folding portion is folded such that a display surface of the first non-folding portion and a display surface of the second non-folding portion face 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable display device of Lee in view of Rothkopf and Ai such that the third member is parallel to the first support member, and the fourth member is parallel to the second support member in folded mode as taught Van because with such modification the third and the fourth members provide support to the folding portion of the display panel.
Regarding claim 23, Lee in view of Rothkopf, Ai and Van (relied on Van, figs 9a-9f) discloses, wherein the folding portion includes a first region (the first section of the folding portion 10a that lies in the boundary of the slot 11a which is more or less straight or unbent) adjacent to the first non-folding portion, a second region (rest portion of the folding portion 10a of the folding portion of the display 10) adjacent to the second non-folding portion, and a third region between the first region and the second region, and wherein, in the inwardly folded mode, the first region and the second region are not folded and the third region is folded (fig. 9f).
Regarding claim 24, Lee in view of Rothkopf, Ai and Van (relied on Van, figs 9a-9f) discloses, wherein, in the inwardly folded mode, the fourth member (35) supports the second region (10a) of the folding portion (fig. 9f).
Lee in view of Rothkopf, Ai and Van does not explicitly disclose the third member supports the first region of the folding portion.
It would have been an obvious matter of design choice to relocate or change the orientation of the third member such that the third member supports the first region of .
Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page 10 argues that- “Lee fails to disclose at least the following features recited in claim 1, as amended: in an out-folded mode when the folding portion is folded such that a non-display surface of the first non-folding portion and a non-display surface of the second non- folding portion face each other, the first rotatable plate is perpendicular to the first plate". 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Rothkopf is relied upon to teach this limitation see the rejection above.
Applicants on page 12 argues that-“ the combination of Lee and Rothkopf fails to disclose at least the following features of claim 1, as amended (claim 5 has been canceled): a third member rotatably coupled to the first member and not coupled to the second support member, wherein the first support member comprises a first plate, the second support member comprises a second plate, the third member comprises a first rotatable plate abutting an end of the first plate, and, in an out-folded mode when the folding portion is folded such that a non-display surface of the first non-folding portion and a non-display surface of the second non-folding portion face each other, the first rotatable plate is perpendicular to the first plate”.
 In response to argument- Examiner respectfully disagrees with applicant’s argument. Lee discloses a third member (212) rotatably coupled to the first support member (“a first rotary support 212 that is rotatably coupled to the first fixed support 211”, Par. [0026]) and not coupled to the second support member (support 212 is not directly coupled to the support 221, figs 1-4), wherein the first support member comprises a first plate (211), the second support member comprises a second plate (222), the third member comprises a first rotatable plate (212) abutting an end of the first plate (211). And further, Rothkopf (figs. 1, 4) is relied upon to teach a foldable display device that in an out-folded mode, when a folding portion (a portion of display 14 that lies above the hinge assembly, fig. 1) is folded such that a non-display surface of the first non-folding portion and a non-display surface of the second non-folding portion face each other (the lower portion or non-display surface of the display 14 that lies on both side of the hinge assembly face each other, fig. 4), the first rotatable plate (26) is perpendicular to the first plate (12A or 12B) (fig. 4). See the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        


/HUNG S. BUI/Acting Patent Examiner, 2841/2800